DETAILED ACTION
This action is in response to applicant's amendment filed 04/19/21.
The examiner acknowledges the amendments to the claims.
Claims 1-20 and 22-25 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 and 22-25 have been considered but are moot in view of the new grounds of rejection set forth below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the inner liner" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 24 will read as being dependent on claim 22, or read as --A tissue-removing catheter as set forth in claim 22--, rather than being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-12, 15-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WasDyke et al., hereinafter “WasDyke” (U.S. Pub. No. 2016/0157886) in view of Wulfman et al., hereinafter “Wulfman” (U.S. Pat. No. 6,015,420).
Regarding claims 1-4 and 15-18, WasDyke discloses a tissue-removing catheter (see Figures 1 and 4) for removing tissue in a body lumen, the tissue-removing catheter comprising:
an elongate body (drive shaft 24; see Figure 4) having an axis and proximal and distal end portions spaced apart from one another along the axis, the elongate body being sized and shaped to be received in the body lumen (see Figures 7-9); and
a tissue-removing element (cutting member 20) mounted on the distal end portion of the elongate body, the tissue-removing element comprising a body including an exterior surface having a first segment (see annotated Figure 4 below showing segments of exterior surface of body) extending from a proximal end toward a distal end of the tissue-removing element, a second segment extending from the first segment toward the distal end of the tissue-removing element (Id.), and a third segment extending from the second segment to the distal end of the tissue-removing element (Id.), the tissue-removing element being configured to remove the tissue as the tissue-removing element is rotated by the elongate body within the body lumen (see Figures 7-9 and paragraph [0045]), 




    PNG
    media_image1.png
    508
    837
    media_image1.png
    Greyscale



the exterior surface of the body at the first and third segments being abrasive (see paragraph [0052] cutting member 20 may be a burr having an abrasive surface such as a diamond coated abrasive surface) configuring the tissue-removing element 20 to abrade the tissue in the body lumen at the first and third segments (when 20 is rotated), the exterior surface at the first and third segments comprising the same abrasive material as the exterior surface at the second segment (see Figure 4 above where entire body of tissue-removing element 20 is made of the same material);
wherein the tissue-removing element 20 has a longitudinal axis, the first segment having a cross-sectional dimension extending perpendicular to the longitudinal axis of see annotated Figure 4 above);
wherein the third segment has a cross-sectional dimension extending perpendicular to the longitudinal axis of the tissue-removing element 20 that decreases from the second segment to the distal end of the tissue-removing element (Id.).
However, WasDyke does not disclose a transition between the first and second segments defining a first angle formed between the first and second segments, and a transition between the second and third segments defining a second angle formed between the second and third segments.  WasDyke also does not disclose the second segment having a cross-section dimension extending perpendicular to the longitudinal axis of the tissue removing element remaining constant from the first segment to the third segment.
In the same field of art, namely tissue-removing catheters, in Figures 10-11, Wulfman teaches a tissue-removing element (atherectomy burr 152) having a first segment (proximal shoulder 156) extending from a proximal end toward a distal end of the tissue-removing element, a second segment 160 extending from the first segment toward the distal end of the tissue-removing element, and a third segment (distal shoulder 158) extending from the second segment to the distal end of the tissue-removing element, a transition 162 between the first and second segments defining a first angle formed between the first and second segments (tapered first segment 156 to tapered transition 162 form two sides of an angle), and a transition 164 between the second and third segments defining a second angle formed between the second and third segments (tapered transition 164 to tapered second segment 158 form two sides 160 having a cross-section dimension extending perpendicular to the longitudinal axis of the tissue removing element that remains constant from the first segment to the third segment (see Figures 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the tissue-removing element of WasDyke to have first angle at a transition between first and second segments and a second angle between second and third segments and a constant cross-section second segment as claimed, as taught by Wulfman, such that tissue-removing element has shoulders (such as 156, 158), since Wulfman teaches tapered shoulders such as 156, 158 act to align the tissue-removing element with a stenosed path through a blood vessel (see Wulfman, abstract and col. 3, lines 38-40).  
Regarding claims 5-7 and 19, WasDyke discloses a cavity (see 60/252 within 20; see Figure 4) extending through the body of the tissue-removing element 20 from the proximal end to the distal end, wherein the cavity includes a first section (D1; see annotated Figure 4 above showing sections of cavity) extending distally from the proximal end of the tissue-removing element and a second section (D2) extending proximally from the distal end of the tissue-removing element, the first section having a larger cross-sectional dimension than a cross-sectional dimension of the second section, wherein the cavity includes a third section extending from the first section to the second section (see narrowing of the cavity from D1 to D2), the third section having a cross-sectional dimension that decreases from the first section to the second section (Id.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WasDyke and Wulfman to have the cross-sectional dimensions of the respective first and second sections as claimed, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of WasDyke and Wulfman would not operate differently with the claimed dimensions since the cavity would function appropriately having the claimed first and second cross-sectional dimensions given a suitably sized guidewire placed therein.  Furthermore, Applicant places no criticality on the dimensions claimed (see instant specification; paragraph [0029]).
Regarding claims 10 and 20, WasDyke discloses the distal end of the tissue-removing element 20 is blunt (see rounded distal end of 20).
Regarding claims 11-12, WasDyke discloses the exterior surface of the body comprises a diamond grit coating (see paragraph [0052]), but does not disclose 
the body of the tissue-removing element comprises one of stainless steel, titanium, brass, and ceramic.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WasDyke to be made of one of stainless steel and titanium, as taught by Wulfman, since these materials are advantageous in that they are very ductile (Id.) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
	Regarding claim 25, WasDyke discloses a tissue-removing catheter (see Figures 1 and 4) for removing tissue in a body lumen, the tissue-removing catheter comprising:
an elongate body (drive shaft 24; see Figure 4) having an axis and proximal and distal end portions spaced apart from one another along the axis, the elongate body being sized and shaped to be received in the body lumen (see Figures 7-9);
a tissue-removing element (cutting member 20) mounted on the distal end portion of the elongate body, the tissue-removing element comprising a body including an exterior surface having a first segment (see annotated Figure 4 above showing segments of exterior surface of body) extending from a proximal end toward a distal end of the tissue-removing element, a second segment extending from the first segment toward the distal end of the tissue-removing element (Id.), and a third segment extending from the second segment to the distal end of the tissue-removing element (Id.), the tissue-removing element being configured to remove the tissue as the tissue-removing element is rotated by the elongate body within the body lumen (see Figures 7-9 and paragraph [0045]); and
60/252 within 20; see Figure 4) extending through the body of the tissue-removing element 20 from the proximal end to the distal end, wherein the cavity includes a first section (D1; see annotated Figure 4 above showing sections of cavity) extending distally from the proximal end of the tissue-removing element and a second section (D2) extending proximally from the distal end of the tissue-removing element, the first section having a larger cross-sectional dimension than a cross-sectional dimension of the second section, the first section extending through the body of the tissue-removing element along the first and second segments of the exterior surface (see annotated Figure 4 above showing first section of the cavity extending along the same length as the first and second segments of the exterior surface of the body).
However, WasDyke does not disclose a transition between the first and second segments defining a first angle formed between the first and second segments, and a transition between the second and third segments defining a second angle formed between the second and third segments
In the same field of art, namely tissue-removing catheters, in Figures 10-11, Wulfman teaches a tissue-removing element (atherectomy burr 152) having a first segment (proximal shoulder 156) extending from a proximal end toward a distal end of the tissue-removing element, a second segment 160 extending from the first segment toward the distal end of the tissue-removing element, and a third segment (distal shoulder 158) extending from the second segment to the distal end of the tissue-removing element, a transition 162 between the first and second segments defining a first angle formed between the first and second segments (tapered first segment 156 to tapered transition 162 form two sides of an angle), and a transition 164 between the 164 to tapered second segment 158 form two sides of an angle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the tissue-removing element of WasDyke to have first angle at a transition between first and second segments and a second angle between second and third segments, as taught by Wulfman, such that tissue-removing element has shoulders (such as 156, 158), since Wulfman teaches tapered shoulders such as 156, 158 act to align the tissue-removing element with a stenosed path through a blood vessel (see Wulfman, abstract and col. 3, lines 38-40).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WasDyke (U.S. Pub. No. 2016/0157886) in view of Wulfman (U.S. Pat. No. 6,015,420), as applied to claim 12 above, and further in view of Barry et al., hereinafter “Barry” (U.S. Pat. No. 6,126,667).
Regarding claim 13, WasDyke and Wulfman disclose the claimed device, as discussed above, except for the diamond grit coating comprising between about 2 and about 50 µm of exposed diamond crystals.
In the same field of art, namely tissue-removing catheters, Barry teaches a diamond grit coating with a range of 2-25 microns, which is a range within the claimed range of about 2 and about 50 µm.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diamond grit coating having between about 2 and about 50 µm of exposed diamond crystals, as taught by Barry, to WasDyke and Wulfman for the purpose of controlling the plaque particle size for easy removal, and as a matter of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WasDyke (U.S. Pub. No. 2016/0157886) in view of Wulfman (U.S. Pat. No. 6,015,420), as applied to claim 1 above, and further in view of Anderson et al., hereinafter “Anderson” (U.S. Pub. No. 2014/0100585).
Regarding claim 14, WasDyke and Wulfman disclose the claimed device, as discussed above, except for the tissue-removing element being radiopaque configuring the tissue-removing element to be visible under fluoroscopy.
In the same field of art, namely tissue-removing catheters, teaches Anderson teaches in paragraph [0046] a tissue-removing element 210 being radiopaque configuring the tissue-removing element to be visible under fluoroscopy.
Id.). 

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WasDyke (U.S. Pub. No. 2016/0157886) in view of Wulfman (U.S. Pat. No. 6,015,420), as applied to claim 1 above, and further in view of Kobayashi et al., hereinafter “Kobayashi” (U.S. Pub. No. 2016/0120565).
Regarding claims 22 and 24, WasDyke and Wulfman disclose the claimed device, as discussed above, except for an inner liner received within the elongate body, the inner liner defining a guidewire lumen, the inner liner isolating an interior of the guidewire lumen from the elongate body and tissue-removing element such that rotational and torsional forces are not transferred from the elongate body and tissue-removing element to the interior of the guidewire lumen when the elongate body and tissue-removing element are rotated during operation of the tissue-removing catheter, and wherein a distal end of the inner liner extends distally of the tissue-removing element.
In the same field of art, namely tissue-removing catheters, Kobayashi teaches in paragraph [0200] and Figure 15, an inner liner (inner tube 280) received within an elongate body, the inner liner defining a guidewire lumen (a guidewire may be inserted into 280), the inner liner isolating an interior of the guidewire lumen from an elongate 240) and tissue-removing element (cutting unit 220) such that rotational and torsional forces are not transferred from the elongate body and tissue-removing element to the interior of the guidewire lumen when the elongate body and tissue-removing element are rotated during operation of tissue-removing catheter (see paragraph [0200]; inner tube 280 is not rotated when drive shaft 240 is rotated, wherein drive shaft rotates cutting unit 220, thereby preventing abrasion to the guidewire within the inner tube 280 and also preventing damage to the blood vessel due to movement of the guidewire), and wherein a distal end of the inner liner 280 extends distally of the tissue-removing element 220 (280 extends beyond 220 towards distal end 260; see Figure 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inner liner as claimed, as taught by Kobayashi, to WasDyke and Wulfman in order to prevent abrasion to the guidewire and damage to the blood vessel during rotation of the tissue-removing element (see Kobayashi; paragraph [0200]).
 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over WasDyke (U.S. Pub. No. 2016/0157886) in view of Wulfman (U.S. Pat. No. 6,015,420) and Kobayashi (U.S. Pub. No. 2016/0120565), as applied to claim 22 above, and further in view of Healy et al., hereinafter “Healy” (U.S. Pat. No. 6,613,075).
Regarding claim 23, WasDyke, Wulfman, and Kobayashi disclose the claimed device, as discussed above, except for the inner liner includes an inner layer, an outer layer, and an intermediate layer disposed between the inner and outer layers, wherein 
In Figures 2-3, Healy teaches a catheter comprising an inner liner (inner body 26) having a guidewire lumen 36 (guidewire 38 is positioned within 26), the inner liner includes an inner layer, an outer layer, and an intermediate layer disposed between the inner and outer layers (see col. 8, lines 1-7) wherein the inner layer comprises Polytetrafluorethylene (PTFE) (Id.; a lubricious coating PTFE may be added to the inner guidewire lumen 36 of inner body 26), the intermediate layer comprises stainless steel (Id.; reinforcing stainless steel coil), and the outer layer comprises polyimide (Id.; reinforcing metal or stainless steel coil can have an outer layer of polyimide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner liner of WasDyke, Wulfman, and Kobayashi to have an inner layer comprising Polytetrafluorethylene (PTFE), an intermediate layer comprising stainless steel, and an outer layer comprising polyimide, as taught by Healy, since PTFE is lubricious and reduces friction with the guidewire within the inner liner, the stainless steel imparts strength and reinforces the inner liner, and polyimide is also known in the art as having a lubricious quality that would reduce friction with outer elements disposed over inner liner, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.